         Case 3:14-cv-02324-WHA Document 149-1 Filed 12/17/20 Page 1 of 5



                                    SIGN IN




NFL-NFLPA Joint Agreements To
Protect The Health, Safety And
Wellness Of NFL Players
D AT E




TOPICS




SHARE




                                                                     Exhibit A
     Case 3:14-cv-02324-WHA Document 149-1 Filed 12/17/20 Page 2 of 5




FOR IMMEDIATE RELEASE

May 20, 2019


   NFL-NFLPA JOINT AGREEMENTS TO PROTECT THE HEALTH,

             SAFETY AND WELLNESS OF NFL PLAYERS


NEW YORK, N.Y. – May 20, 2019 – The NFL and NFL Players Association

today announced two joint agreements that will support further

resources directed to address pain management and behavioral health.

First, the NFL and NFLPA will work together to address the challenges of

pain management for our current players and work to advance and

understand the science in this area to improve potential treatments. The

second agreement builds on the substantial player behavioral and

mental health care resources available to NFL players with additional

programs directed toward education, prevention, and overall behavioral

health throughout the league.


Prescription Medication and Pain Management


The NFL and NFLPA will form a Joint Pain Management Committee

including medical experts appointed by both the league and


                                                                 Exhibit A
     Case 3:14-cv-02324-WHA Document 149-1 Filed 12/17/20 Page 3 of 5



union,which will establish uniform standards for club practices and

policies regarding pain management and the use of prescription

medication by NFL players as well as conduct research concerning pain

management and alternative therapies. The Joint Committee will also

receive periodic reports from a newly-developed Prescription Drug

Monitoring Program that will monitor all prescriptions issued to NFL

players by club physicians and unaffiliated physicians. Prior to the start

of the 2019 NFL Season, each NFL club must appoint a Pain

Management Specialist who possesses certain agreed-upon

credentials, including active engagement in pain management as part of

his or her medical practice.


Behavioral and Mental Health Care


The NFL and NFLPA will form a Comprehensive Mental Health and

Wellness Committee, which will develop educational programs for

players, coaches, club personnel and players’ family members regarding

mental health and wellness. Additionally, the Committee will collaborate

with local and national mental health and suicide prevention

organizations to reduce stigma related to mental health and promote

suicide prevention and awareness. The NFL and NFLPA will also now

formally mandate that each team retains a Behavioral Health Team

Clinician focused on supporting players’ emotional and mental health

and well-being. Each Team Clinician must possess certain minimum

qualifications and be retained and jointly approved by the NFL and



                                                                   Exhibit A
      Case 3:14-cv-02324-WHA Document 149-1 Filed 12/17/20 Page 4 of 5



 NFLPA by the start of Training Camp for the 2019 season. The Team

 Clinician is required to be available to players at the team facility for at

 least 8-12 hours per week, and must, among other responsibilities,

 conduct mandatory mental health educational sessions for players and

 coaching staff. The Clinician must also create and conduct team

 rehearsals of a Mental Health Emergency Action Plan to implement

 for the upcoming season.


 This summer, the NFL and NFLPA will convene sessions with head team

 physicians, head team internal medicine physicians, head athletic

 trainers, Behavioral HealthTeam Clinicians, Pain Management

 Specialists, and others to discuss the requirements in both agreements,

 among other topics. Adherence to both agreements is mandatory across

 all clubs.


                                      ###




                      SHARE



HELPFUL LINKS

Press Releases                          Job Opportunities

                                                                       Exhibit A
         Case 3:14-cv-02324-WHA Document 149-1 Filed 12/17/20 Page 5 of 5




A F F I L I AT E S & P A R T N E R S

NFL Players Inc.                        The Trust
NFLPA Collegiate Bowl                   Professional Athletes Foundation
NFL Player Benefits                     NFL.com
Hall of Fame                            NFL Auction


Privacy Policy   Terms of Service




                                                                       Exhibit A
